Title: From James Madison to Robert Patterson, 1 May 1806 (Abstract)
From: Madison, James
To: Patterson, Robert


                    § To Robert Patterson. 1 May 1806, Department of State. “In consequence of a representation from the Directors of the Bank of the United States, that considerable purchases have been made of dollars coined at the Mint for the purpose of exporting them, and as it is probable further purchases and exportations will be made, the President directs that all the silver to be coined at the Mint shall be of small denominations, so that the value of the largest piece shall not exceed half a dollar.”
                